Case: 18-20402   Document: 00514766167   Page: 1   Date Filed: 12/18/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                               No. 18-20402              December 18, 2018
                             Summary Calendar               Lyle W. Cayce
                                                                 Clerk



JACKIE BRANNUM; MICHAEL DENTON; RICHARD ELVIN KING; FRED
WALLACE; MARVIN RAY YATES, individually and on behalf of those
similarly situated,

             Plaintiffs - Appellees

v.

BRYAN COLLIER, EXECUTIVE DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, in his official capacity; ROBERTO M. HERRERA, in
his official capacity; TEXAS DEPARTMENT OF CRIMINAL JUSTICE,

             Defendants - Appellees

v.

JAMES A. MEEKS,

             Movant - Appellant




                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:14-CV-1698
     Case: 18-20402      Document: 00514766167         Page: 2    Date Filed: 12/18/2018



                                      No. 18-20402
Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       James Meeks is a prisoner currently incarcerated in the Texas
Department of Criminal Justice. He appeals the district court’s dismissal of his
motion to intervene in this lawsuit and challenges the district court’s approval
of the class settlement agreement.
       After reviewing the briefs, we AFFIRM the district court’s denial of
Meeks’s motion to intervene for the reasons stated in the district court’s order
issued on May 3, 2018. We also DISMISS his challenge to the class settlement
agreement for want of jurisdiction: Meeks is not a member of the class, and the
settlement agreement does not in any way prohibit him from pursuing his own
claims independently. See United States v. Fletcher, 805 F.3d 596, 602 (5th Cir.
2015) (“It is a central tenet of appellate jurisdiction that a party who is not
aggrieved by a judgment of the district court has no standing to appeal it.”
(internal quotation marks omitted)).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2